Citation Nr: 0422764	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  97-23 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and three observers


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The appellant served on active duty from January 1994 to 
February 1996 and had a period of active duty for training 
from September 1991 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board remanded the case to the RO in July 2003 for 
further development.

FINDINGS OF FACT

1.  The appellant has been notified of the type of evidence 
needed to support her claim, and of whose responsibility-
hers or VA's, it is for obtaining this supporting evidence, 
and all evidence relevant to her claim has been obtained.

2.  The appellant served on active duty from January 1994 to 
February 1996.

3.  The appellant was absent without leave (AWOL) from June 
12, 1995, to June 17, 1995, a continuous 5 days; and from 
June 29, 1995, to December 17, 1995, a continuous 172 days.

4.  The appellant was not insane at the time of the offense 
that led to her dishonorable discharge.

5.  In an undated memorandum, the appellant requested 
discharge for the good of the service in lieu of trial by 
court-martial; she was discharged under other than honorable 
conditions.  

CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.13, 3.354 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations, Duties to Notify and 
Assist

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It since has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Board will assume for 
the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
issue on appeal.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals for Veterans Claims (Court) recently 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) ("Pelegrini I") and issued another decision, 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) ("Pelegrini II"), in its stead.

Pelegrini II held, in part, that when a VCAA notice, as 
required by 38 U.S.C. § 5103(a), was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a), 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Instead, the appellant has the right to 
subsequent VCAA content-complying notice and proper VA 
process.

The Court's decision in Pelegrini II also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) 
Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).

In the present case, regarding the issue of whether the 
character of the appellant's discharge constitutes a bar to 
VA benefits, a substantially complete application was 
received in August 1996.  Thereafter, in an administrative 
decision dated in November 1996, the RO found that the 
character of her discharge constitutes a bar to VA benefits.  
She appealed.  The Board remanded her claim to the RO for 
further development in July 2003 via the Appeals Management 
Center (AMC) in Washington, DC, and, in turn, a special 
processing unit ("Tiger Team") at the RO in Cleveland, OH.  
And in December 2003, the special processing unit sent her a 
letter explaining what information and evidence was needed to 
substantiate her claim, as well as what information and 
evidence she needed to submit personally, what information 
and evidence would be obtained by VA for her, and the need 
for her to submit any evidence in her possession pertaining 
to her claim.  The special processing unit also later sent 
her a supplemental statement of the case (SSOC) in April 
2004, again informing her of the evidence and information 
needed to substantiate her claim, the information and 
evidence that she should submit personally, and the 
assistance that VA would provide in obtaining evidence and 
information in support of her claim-if identified.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

So any defect with respect to the timing of the VCAA notice 
in this case was effectively cured by the subsequent notices 
provided to the appellant in December 2003 and April 2004 - 
which, incidentally, was prior to the transfer and 
recertification of her case to the Board, and the content of 
those notices fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After notice 
was provided, the case was readjudicated, as evidenced by the 
February 2004 rating decision and April 2004 SSOC.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices. 

The appellant has repeatedly stated she was diagnosed with a 
bipolar disorder shortly after her separation from service, 
but the records pertaining to her treatment for this 
condition already have been obtained.  In addition, a VA 
medical opinion was obtained in January 2004, specifically 
concerning the determinative issues in her current appeal.  
Therefore, deciding her appeal at this juncture would not be 
prejudicial error to her.  See Pelegrini II, supra.

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

Governing Laws, Regulations and Legal Analysis

The appellant contends that she suffered from symptoms of a 
bipolar disorder while in the military - which, in turn, 
negatively impacted her ability to perform her duties and 
caused her to act in the manner that eventually led to her 
other than honorable discharge.  She also claims that severe 
marital difficulties, discovering that her ex-husband tested 
positive for the human immunodeficiency virus (HIV), affected 
her psychologically, as well, as further justification for 
her behavior.  In the May 2003 VA Form 646, her 
representative contended that her misconduct in service was 
not willful, because of her mental illness, most notably her 
bipolar disorder that was diagnosed within 2-1/2 months after 
her discharge.  Therefore, according to the representative, 
it is reasonable to consider her actions were a residual of 
the undiagnosed mental illness and her resulting inability to 
think clearly and consider the consequences of her actions.

A service medical record notes that after being AWOL for 2 
days, the appellant was hospitalized from February 10, 1995, 
to February 15, 1995.  She indicated her 
ex-husband had informed her that he was HIV positive for one 
and a quarter years.  As her last sexual contact with him was 
a year earlier, she went on a drinking binge and even 
attempted suicide.  An HIV test was negative, however.  The 
diagnoses were adjustment disorder due to conduct and 
anxiety, and borderline personality traits.  She was treated 
at an emergency room on February 20, 1995, due to having 
smoked crack cocaine for the past three days, and she had not 
slept in four days.

In December 1995, the appellant was charged with being AWOL 
from June 12, 1995, to June 17, 1995, and from June 29, 1995, 
to December 17, 1995.

In a signed, undated, statement the appellant requested a 
discharge from service in lieu of a formal court-martial 
proceeding.  It that document she acknowledged that she was 
advised of her rights and furnished legal advice, that the 
request was of her own free will, that she had no desire for 
further rehabilitation or to perform military service, that 
she understood that she may be discharged under conditions 
other than honorable, and that such a discharge would deprive 
her of all benefits under Federal and State law.  She also 
initialed the paragraphs containing these items.  In a 
statement in her defense, she explained that her actions were 
precipitated by her finding out that her ex-husband was HIV 
positive and that, as a consequence, she and her three 
children may also be infected.  She also noted that she had 
no one to confide in as 80 percent of her unit was deployed 
to Haiti, so she essentially had a nervous breakdown and 
attempted suicide.

The appellant was given an other than honorable discharge in 
lieu of court-martial.

The appellant was evaluated at Harlem Hospital Center in 
March 1996 for a crack cocaine addiction.  She was then 
admitted to a drug treatment program.  In April 1996, she was 
diagnosed with a bipolar disorder, cocaine dependence, and a 
mixed personality disorder (mixed, borderline).

A VA medical opinion was provided in January 2004 concerning 
the merits of this case.  The designated physician was given 
the appellant's claims file and guidelines for the medico-
legal definition of insanity and requested to render an 
opinion regarding whether the appellant was insane at the 
time of her two AWOL's due to her unfortunate circumstances 
alleged.  The examiner concluded there was no support for her 
claim that she was too impaired based on mental illness to 
understand and control her actions in going AWOL twice.  The 
examiner also noted that her sedation and slurred speech on 
February 10, 1995, were due to excessive cocaine and alcohol 
use, and not due to an underlying psychiatric disorder.  
The examiner acknowledged the veteran was subsequently 
diagnosed with a bipolar disorder, while at the same time 
pointing out that the clinical diagnoses supported by the 
record during the time when she committed the offenses in 
service were an adjustment disorder, cocaine dependence, and 
borderline personality traits.



For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  

The Court has specifically held that unauthorized absence is 
the type of offense that would interfere with and preclude 
the performance of an appellant's military duties and, thus, 
could not constitute a minor offense.  See Cropper v. Brown, 
6 Vet. App. 450, 452-453 (1994).  As previously mentioned, in 
a signed statement, the appellant acknowledged that she had 
been AWOL on two occasions.  So her offenses, going AWOL on 
two occasions for a combined total of 177 days, were the type 
of offenses that precluded her from performing her military 
duties and, therefore, cannot be defined as merely a minor 
offense.  Rather, they were much more serious.

The relevant evidence in this case shows a pattern of 
behavior that constituted willful and persistent misconduct 
prior to the appellant's separation from service in February 
1996.  She has offered no persuasive countervailing argument 
that her misconduct was such that her service could be 
considered the honest, faithful and meritorious service that 
VA benefits are intended to reward.

In her defense, the appellant has essentially asserted that 
she was insane at the time of the commission of the offenses 
in question and, thus, there were compelling reasons for her 
actions.  Her circumstances in service, if indeed true as 
alleged, were really unfortunate.  There is no argument 
concerning that.

If it is established the appellant was insane at the time of 
the commission of an offense leading to a court-martial, 
discharge, or resignation, she shall not be precluded from 
receiving VA benefits.  See 38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his/her 
normal method of behavior; or who interferes with the peace 
of society; or who has so departed (become antisocial) from 
the accepted standards of the community to which by birth and 
education he/she belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he/she resides. 38 C.F.R. § 3.354(a) (2002).  However, 
38 C.F.R. § 3.354(a) must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGCPREC 20-97 
(citing to Black's Law Dictionary and Dorland's Illustrated 
Medical Dictionary).

In that opinion, VA's General Counsel in May 1997 discussed 
the intended parameters of the types of behavior, which were 
defined as insanity in 38 C.F.R. § 3.354(a).  It was 
indicated that behavior involving a minor episode or episodes 
of disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his/her normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  It was stated that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior, which disrupted the legal 
order of society.  It was also stated that the term 
"become antisocial" in the regulation referred to the 
development of behavior, which was hostile or harmful to 
others in a manner, which deviated sharply from the social 
norm, and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual'' ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  The opinion also held 
that behavior, which is generally attributable to a 
substance-abuse disorder, does not exemplify the severe 
deviation from the social norm or the gross nature of 
conduct, which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.

The insanity exception to the bar to VA benefits only 
requires that insanity be shown to exist at the time of the 
commission of the offense leading to discharge; there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996) 
(citing Helige v. Principi, 4 Vet. App. 32, 34 (1993)).  
There still must be competent evidence, though, establishing 
that the appellant was insane at the time of the offenses in 
question leading to the other than honorable discharge.  See 
Zang v. Brown, 8 Vet. App. 246, 254 (1995).  And there is no 
such evidence in this particular case.

In this regard, when, as here, a rating agency must determine 
whether an appellant was insane at the time she committed an 
offense leading to her discharge, it must base its decision 
on all of the evidence procurable relating to the period 
involved, and apply the definition in section 3.354(a).  38 
C.F.R. § 3.354(b).

The Court has held that, under the insanity exception, both 
the acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).

While the Board has considered her statements and testimony 
summarized above, the appellant is competent to testify as to 
symptoms she experiences, but not competent to provide an 
opinion as to issues requiring medical knowledge, 
such as whether she was insane at the relevant time at issue.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).



There is no contemporaneous evidence of record to support the 
assertion that the appellant was "insane" at the time of the 
offenses that led to her court marital as that term is 
defined by 38 C.F.R. § 3.354; Zang, 8 Vet. App. at 246; 
VAOPGCPREC 20-97.  It is the duty of the [Board] as the fact 
finder to determine the credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  In addition, the appellant's statements are 
viewed by the Board as self-serving and lacking in 
credibility in light of the fact that they are not supported 
by any contemporaneous evidence.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony].  In fact, a medical opinion expressly regarding 
this specific issue was obtained in January 2004, and the 
designated VA examiner concluded the appellant was not insane 
at the time of her offences.  This medical opinion is 
unrefuted.

In addition, the appellant asserts that her actions were 
precipitated by her finding out that her husband was HIV 
positive and that, as a consequence, she was worried that she 
and her three children may also be infected.  However, the 
Board notes that her service medical records indicate she was 
AWOL for 2 days (an offense not noted on her discharge in 
lieu of court-martial), provided the information regarding 
her HIV positive husband, was herself tested for HIV, and the 
results were negative, all in February 1995.  But even with 
the benefit of this important discovery (i.e., the negative 
test results indicating she was not HIV positive, as feared), 
she nevertheless then still subsequently went AWOL in June 
1995 and thereafter.  That was almost 4 months after the 
fact, when she had discovered that her husband was HIV 
positive and, yet, she had tested negative for the virus.  
Thus, it stands to reason this severe family crisis, even 
acknowledging it as true, cannot be used to mitigate an 
offense that occurred almost 4 months after the problem 
initially was discovered.  



In summary, the Board concludes that the appellant's conduct 
during service clearly constituted willful and persistent 
misconduct.  The Board further finds that there is no 
evidence of insanity at the time of the misconduct, and no 
evidence to support any contention that the appellant's 
offenses should be considered minor.  Therefore, her 
discharge must be considered as having been under 
dishonorable conditions and is a bar to VA benefits.


ORDER

As the character of the appellant's discharge from service is 
a bar to VA benefits, the appeal is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



